                   Case 3:20-cv-00133-JCH Document 117-3 Filed 06/25/20 Page 1 of 1


Colleen Davis

From:                   Anne-Marie Cicarella
Sent:                   Thursday, June 18, 2020 2:33 PM
To:                     'j.madej@lawsheet.com'; 'jakub.madej@yale.edu'
Cc:                     Pat Noonan
Subject:                Madej v. YU - YPD
Attachments:            Attachments.html




   Citrix Attachments                                                    Expires December 15, 2020


       MADEJ ‐ YPD CAMS.zip                                                             3.5 GB


      Download Attachments

   Anne‐Marie Cicarella uses Citrix Files to share documents securely.




Anne-Marie L. Cicarella
Legal Assistant to Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road | Suite 306
Guilford, CT 06437
T: 203.458.9168
F: 203.458.4424
ACicarella@ddnctlaw.com

Excellence is going the extra mile.




                                                                          1
